DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2022 has been entered.


Response to Amendments
Receipt of Applicant’s Amendment, filed on 15 March 2022 is/are acknowledged and entered.  
By this Amendment, the Applicant amended claims 16, 20, and 29, and canceled claim 25.  Claims 16-24 and 26-29 remain pending in the application. 


Response to Arguments
Applicant’s arguments, see pages 5-9, filed 15 March 2022, with respect to the previous rejection(s) of claim(s) 16-29, under 35 USC § 102 and 103 in light of the amendments made to the claims, have been fully considered and are partially persuasive.  
Applicant’s amendments to Claims 16, 20, and 29 describe an apparatus wherein the volumeter (5) is a separate, distinct component placed upstream from the “vessel (8, 9)”.  These amendments effectively overcome the previous reliance of Cacciatore under 35 USC § 102, which discloses a volumeter within a vessel.  Therefore, the rejections under 35 USC § 102 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”

	Applicant, however, additionally argues:
-  (pgs 5-6) Cacciatore’s lines 40 and 55 do not carry “product” as defined by Applicant
- (pg 6) Cacciatore’s lines 40 and 55 are not “supply lines”
- (pg 6-7) Cacciatore’s Claims 11 and 12 do not anticipate Applicant’s Claim 16 limitations of a first and second flowrate.
- (pg 7-8) Examiner’s reliance on Johnson to anticipate Claim 24 (first and second header vessels, regulator, and valves) is in error because Examiner did not provide evidence that “all gas filling devices can fill with liquid.”  Applicant further argues that “The allegation that piston 46' is a "regulator" is not understood.”

	The above arguments have been thoroughly considered and are unpersuasive, as noted below.

	With regards to Applicant’s assertion that lines 40 and 55 do not carry “product” as defined by Applicant and are not supply lines, Examiner notes as per the previous Office Action Cacciatore, para 90: “As such, flow of the first material 40 and/or the second material 55 may be initiated into the mixing chamber 25 from each respective source of material.”  
	As mentioned in the previous Office Action, one of ordinary skill in the art would recognize that the liquid product contained within first and second materials 40 and 55 would have to be conveyed to items 25 (and eventually 65) via some sort of apparatus (e.g., a “supply line”), and - Fig 7A clearly shows items 40 and 55 encased in a conveying apparatus that terminate at inlet valves 32 and 46; para 90 additionally states items 40 and 55 are “initiated into the mixing chamber” through inlet valves 32 and 46.  One of ordinary skill in the art would recognize the aforementioned conveyance as “supply lines” for “filling containers with a product”.   Since Applicant admits “lt is understood that the broadest reasonable interpretation of "liquid filling product" is being used to read the claim onto the art. (pg 5), no additional clarification on the existence of “supply lines” in Cacciatore is required.
	Additionally, the term “and/or” clearly means that either line 40 or 55 can be used in singularity in the disclosed invention, and therefore either line 40 or 55 is capable of carrying a singular “product” as claimed by Applicant.  If the prior art structure is capable of performing the intended use (e.g., an apparatus for filling containers with a liquid-filling product), then it meets the claim.  The argument is unpersuasive, and the rejection therefore stands.

	With regards to Applicant’s assertion that Cacciatore’s Claims 11 and 12 do not anticipate Applicant’s Claim 16 limitations of a first and second flowrate, Applicant appears to argue that the “first rate of flow is not carried by either line 40 or 55.  This assertion is refuted using the rationale provided above, since either line 40 or 55 can supply product into (and therefore through) item 25, and “provide” product to the vessel 65 at a first rate of flow.  As previously stated, a second rate of flow is also disclosed (see Cacciatore, Claim 1, “transferring the fluid composition to the temporary storage chamber at a first rate of flow; transferring the fluid composition from the temporary storage chamber into the dispensing chamber and dispensing the fluid composition through the dispensing nozzle at a second rate of flow, wherein the second rate of flow is independently variable of the first rate of flow).
	Applicant admits that Claims 11 and 12 depend upon (and therefore carry all of the limitations) of Claim 1; hence Examiner’s previous rationale for rejection remains sound, the arguments deemed unpersuasive, and the rejection stands.
	With regards to Applicant’s assertion that Examiner did not provide evidence that “all gas filling devices can fill with liquid”, Examiner notes that this statement was not expressed in the previous Office Action.  In other words, Examiner is not relying on an assertion that “all gas filling devices can fill with liquid”.  Examiner relies upon Johnson for rejection under 35 USC 103 due to the fact that Johnson teaches multiple header vessels, and associated regulator(s), and slide valves (that meet Applicant’s claim in the absence of any further limiting definition of the term “slide valve” by Applicant).  The configuration of these components of Johnson largely matches that of Applicant, and this specific apparatus of Johnson is capable of filling containers with a liquid product, and therefore reads upon the claim.  Therefore, Applicant’s arguments are deemed unpersuasive, and the rejection stands.

	Applicant additionally argues that the Office Action should set forth on record the broadest reasonable interpretation of the following claimed terms:
	- “liquid filling product” (see pgs 5-6).
	- a “regulator” (pg 9, with particular emphasis on Examiner’s reliance of piston 36 as taught by Johnson.  Examiner notes that “Arguments” mistakenly identified the piston as 46’).  Examiner further notes that Applicant’s disclosure indicates the Applicant not only understands how a piston can “regulate”, but in fact describes such a scenario (Specification, pg 14: “…the piston's stroke controls the quantity 10.”)
	- “slide valve” (pg 9.  Examiner notes that in “Arguments”, Applicant admits that the Applicant’s term “slide valve” is not defined in the disclosure.  Examiner further notes that Applicant’s only stated purpose for the use of a “slide valve” is “for switching the product stream into and out of the respective header vessels 8” (Specification, pg 13).   

	Examiner respectfully disagrees, finding Applicant’s argument as spurious, and notes that no interpretation has been applied beyond the commonly accepted definitions of the individual words and phrases as understood in the (American) English language:
	- “liquid filling product”:  a “filling product” composed of liquid. In the present case, the applied prior art comprises apparatuses capable of filling a container with a “filling product” composed of liquid.
	- “regulator”: a mechanism or device that controls something such as pressure, temperature, or fluid flow.  In the present case, the piston component 36 of Johnson controls (regulates) fluid flow in the same manner as described by Applicant.
	- “slide valve”: a valve that opens and closes a passageway by sliding over a port. In the present case, although Johnson does not specifically use the term “slide valve”, Johnson does teach valves capable of handling gas (steam) as claimed by Applicant.  As previously mentioned, the components of the prior art structure relied upon by Examiner above are capable of performing the intended use of the claimed invention, then it meets the claim.

Claim Interpretation
Regarding Claims 16, 20, 21, 25-26, and 29, Applicant claims:
(Claim 16) a vessel supplying a pre-metered quantity of a product for discharge,
(Claim 16) a volumeter that is disposed between said switching valve and said control valve,
(Claim 16) said quantity having been pre- metered by said volumeter,
(Claim 20) said vessel is a header vessel that supplies said pre-metered quantity of product for discharge via said switching valve to said filling element,
(Claim 21) wherein said volumeter comprises a flow meter that is arranged upstream of said header vessel,
(Claim 25) wherein said vessel is a metering vessel and said volumeter comprises said metering vessel,
(Claim 26) wherein said volumeter comprises a piston, a cylinder, and a drive that drives said piston through said cylinder to cause filling of said vessel.
(Claim 29) a method for filling containers with a product, comprising using a volumeter that is disposed between a switching valve and a control valve to pre-meter a quantity of said product for discharge via said switching valve into a filling element.
Applicant’s Specification (pg 14, lines 12-19) and Drawings (Fig 4) discloses metering vessel 9 functioning as a volumeter 5, wherein the metering vessel 9 comprises piston 9.2 disposed within cylinder 9.3. Per the Specification, “the drive is a linear drive 21 that controls the quantity 10 and the flow rate. In this embodiment, the geometry of the piston-cylinder system 9.1 and the piston's stroke controls the quantity 10.”
In light of Applicant’s disclosure, Examiner concludes that the “volumeter” as currently claimed is the same component as the “vessel” also claimed in Claims 16 and 29, and their dependent claims. Accordingly, Examiner concludes that a filling machine containing a piston-based metering and/or dosing system (which is known to the art) will read upon the aforementioned claims.
This interpretation (“volumeter” equals “vessel”) is therefore applied to the entire claim set and the selection of appropriate prior art presented below, and used to show anticipation and/or obviousness per USC 102 and 103.
Further regarding Applicant’s claim limitations concerning the “volumeter” and the “vessel”.
Examiner acknowledges Applicant’s amendments to Claims 16 and 29, now requiring “a volumeter that is disposed between a switching valve and a control valve”, wherein said volumeter is disposed between said control valve and said vessel,  wherein said vessel is disposed between said switching valve and said volumeter.”  The previous prior art (Cacciatore) does not expressly teach this particular configuration (Cacciatore teaches a component capable of operating as both a volumeter and a vessel).  Therefore, Examiner has accordingly applied secondary art that reads upon the amended configuration, as explained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 20, 21, 24-27, and 29 are rejected under  35 U.S.C. 103 as being unpatentable over Cacciatore (US 2018/0354769) in view of Fickert (US 10,131,527).
Regarding Claim 16, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling- said apparatus comprising
 a filling element (85 and para 51), 
a supply line (40 and 55, which supply first and second materials per para 51) that supplies said product, 
a switching valve (121 and paras 68 and 80), 
a control valve (101 and paras 68 and 75), 
a vessel (65) that is disposed between said switching valve and said control valve (para 68), and 
a volumeter (also item 65 and and paras 90-95 and 151-161, which discloses the piston driven header vessel 65 controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container)		
wherein said vessel supplies a pre-metered quantity of said product for discharge via said switching valve to said filling element (paras 91-93, which describes a fluid transfer process with particular emphasis on para 93),
said quantity having been pre- metered by said volumeter (item 65, per Examiner’s interpretation of “volumeter” and paras 90-95 and 151-161, which discloses the piston driven header vessel 65 controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container), 
 wherein said supply line provides said product to said vessel at a first flow rate (paras 26 and 60), and
wherein discharge of said product through said switching valve and into said filling element occurs at a second flow rate (paras 26 and 61) that exceeds said first flow rate (paras 132-136, where Cacciatore discloses that the preferred flow rate is a function of fluid viscosity and piston configuration and Claims 11-12, where the second flow rate of Claim 12 exceeds the first flow rate of Claim 11), 
said first and second flow rates being volumetric flow rates (para 43).


    PNG
    media_image1.png
    657
    598
    media_image1.png
    Greyscale


	

    PNG
    media_image2.png
    670
    619
    media_image2.png
    Greyscale

	Further regarding Claim 16,  Cacciatore teaches the claimed invention, but does not explicitly teach  “wherein said volumeter is disposed between said control valve and said vessel,  wherein said vessel is disposed between said switching valve and said volumeter.”  Cacciatore teaches a component capable of operating as both a volumeter and a vessel.
	However, Applicant’s Specification (pg 14, lines 12-19) and Drawings (Fig 4) discloses metering vessel 9 functioning as a volumeter 5, wherein the metering vessel 9 comprises piston 9.2 disposed within cylinder 9.3. Per the Specification, “the drive is a linear drive 21 that controls the quantity 10 and the flow rate. In this embodiment, the geometry of the piston-cylinder system 9.1 and the piston's stroke controls the quantity 10.”
	Therefore, Examiner concludes that Applicant has failed to show any criticality to the amended configuration (e.g. a separate volumeter upstream of the vessel), and the configuration disclosed by Cacciatore would work equally as well.
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a separate volumeter to the configuration as disclosed by Cacciatore, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	However, in the interests of compact prosecution, Examiner additionally relies upon Fickert, who explicitly teaches a volumeter (18) upstream of a (header) vessel (5).
	The advantages of Fickert’s teachings include the ability to simultaneously fill multiple containers while using only one material volumetric flow-rate controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fickert’s teachings to Cacciatore’s disclosures by inserting a separate, standalone volumetric flow-rate controller as taught by Fickert in between the control valve and vessel previously disclosed by Cacciatore (resulting in a “volumeter is disposed between said control valve and said vessel,  wherein said vessel is disposed between said switching valve and said volumeter”)  in order to gain the advantages of simultaneously filling multiple containers while using only one material volumetric flow-rate controller.

    PNG
    media_image3.png
    528
    622
    media_image3.png
    Greyscale

Regarding Claim 20, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said vessel (Cacciatore, 65) is a header vessel that supplies said pre-metered quantity of product for discharge via said switching valve to said filling element (Cacciatore, 65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (Cacciatore, e.g., "pre-metered") quantity of material into a container), said quantity having been pre-metered by said volumeter (Fickert, 18 and Col 6, lines 19-22: “the flow-rate 20 controller 18 controls filling-material flow in accordance with a program stored in a memory of the control computer 17”) before reaching said vessel.  
Regarding Claim 21, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter (Fickert, 18) comprises a flow meter that is arranged upstream (Col 6, lines 17-19) of said header vessel (5).

Regarding Claim 26, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter (Cacciatore, item 65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container) comprises a piston (Cacciatore, Fig 6, 165 and para 87), a cylinder, and a drive that drives said piston through said cylinder to cause filling of said vessel (Cacciatore, para 150, wherein a servo-driver is disclosed).
Further regarding Claim 26,  Cacciatore and Fickert each teach a volumeter.  Although Fickert teaches a volumeter that is a separate component from the vessel, Fickert does not explicitly teach said volumeter as comprising the above components as claimed in 26.  
Examiner notes that Applicant has failed to provide any criticality in using a volumeter with this particular configuration, instead of the other configurations as identified by Fickert.  Applicant is also reminded that the Applicant’s present disclosure clearly accounts (and in fact, teaches toward) for a component that utilizes a piston and serves as both a vessel and a volumeter.
Regardless, and as clearly shown above, Cacciatore does teach a volumeter with these components.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the volumeter structure already taught by Cacciatore (to include a piston a cylinder, and a drive that drives said piston through said cylinder to cause filling of said vessel), and use the duplicated volumeter as a separate, dedicated volumeter (as taught by Fickert) in order to gain the advantages of simultaneously filling multiple containers while using only one material volumetric flow-rate controller.
Regarding Claim 27, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said drive comprises a linear drive (Cacciatore, paras 90-94 which describe a controller utilizing a servo-motor to drive a piston in the same manner as Applicant's disclosure at Specification pg 14, lines 12-15).
Regarding Claim 29, Cacciatore discloses a method for filling containers with a product, said product being a liquid filling- product, said method comprising
 providing a product at a first flow rate (Cacciatore, paras 26 and 60),
using a volumeter that is disposed between a switching valve and a control valve to pre-meter a quantity of said product for discharge via said switching valve into a filling element (Cacciatore, Cacciatore, item 65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (Cacciatore, “pre-metered”) quantity of material into a container),
storing said quantity in a vessel that is disposed between said switching valve and said control valve (Cacciatore, 65, designated throughout the disclosure as a "temporary storage chamber", serving the same purpose as described by Applicant at Specifcation, pg 2, lines 27-30), and
discharging said quantity from said vessel into said filling element at a second flow rate (Cacciatore, paras 26 and 61) that exceeds said first flow rate, said first and second flow rates being volumetric flow rates (Cacciatore, para 43).
Further regarding Claim 29,  Cacciatore teaches the claimed invention, but does not explicitly teach  “wherein said volumeter is disposed between said control valve and said vessel,” or  “a vessel that is disposed between said switching valve and said volumeter”   Cacciatore teaches a component capable of operating as both a volumeter and a vessel.
	However, Fickert explicitly teaches a volumeter (18) upstream of a (header) vessel (5).
	The advantages of Fickert’s teachings include the ability to simultaneously fill multiple containers while using only one material volumetric flow-rate controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fickert’s teachings to Cacciatore’s disclosures by inserting a separate, standalone volumetric flow-rate controller as taught by Fickert in between the control valve and vessel previously disclosed by Cacciatore (resulting in a “volumeter is disposed between said control valve and said vessel,  wherein said vessel is disposed between said switching valve and said volumeter”)  in order to gain the advantages of simultaneously filling multiple containers while using only one material volumetric flow-rate controller.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Fickert.
Regarding Claim 28, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a discharge line (Cacciatore, 185 and para 138) that leads to said filling element, said discharge line having a cross-sectional area that is greater than that of said supply line (Cacciatore, para 141-142, wherein Cacciatore discloses "the second transfer channel housing 185 may be any desired shape, size or dimension known to one skilled in the art to enable to facilitate the flow of a fluid composition 60 from one chamber to another" and "the second transfer channel 185 may be of a shape such that fluid may flow in a path that is substantially circular in cross-section"
Further regarding Claim 28, Cacciatore discloses the claimed invention, but does not specifically mention an apparatus wherein said discharge line explicitly has a cross-sectional area that is greater than that of said supply line. However, it is well known in the art that the flow rate of a pipe is directly proportional to the pressure gradient and the fourth power of the radius of said pipe (the Hagen-Poiseuille Law, as shown, for example, at https://sciencing.com/flow-rate-vs-pipe-size-7270380.html).
Therefore, it would have been an obvious matter of design choice to increase the radius of the discharge line to whatever size is necessary to reach the desired flow rate through said line, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 17-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Fickert, and in further view of Eaton (US 2016/0052767).
Regarding Claim 17, Cacciatore as modified above is silent on an apparatus for filling containers with a product, said product being a liquid filling, further comprising a regulator, said regulator comprising a pressure sensor that detects pressure in said supply line, a controller that receives said pressure, and a regulating valve that is controlled by said controller.
Eaton, however, teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a regulator (Fig 9a and paras 145-155, wherein a pressure control system 600 is described in detail), said regulator comprising a pressure sensor (para 148, item 602, and para 150, items 602 and 611) that detects pressure in said supply line, a controller (item 1000 and para 177, and para 150) that receives said pressure, and a regulating valve (para 150, item 610) that is controlled by said controller (para 150).

    PNG
    media_image4.png
    598
    617
    media_image4.png
    Greyscale
 The advantages of Eaton's teachings include a filling system configurable to fill a wide variety of container types with a wide variety of products under a multiple types of filling conditions. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Eaton’s teachings to Cacciatore’s modified disclosures by adding a regulator in the form of a pressure sensor (in addition to Cacciatore’s previously disclosed regulator in the form of a piston) in order to gain the advantages of filling a wide variety of container types with a wide variety of products under a multiple types of filling conditions.

Regarding Claim 18, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a distributor (Cacciatore, item 25) that conveys said product towards said filling element (Cacciatore, item 85), said distributor (25) being arranged downstream of said first regulator (Eaton, wherein regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, as claimed by Applicant).
Regarding Claim 19, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said distributor (Cacciatore, item 25) comprises a tank (Eaton, Fig 9A, Item 601), wherein, during filling, said tank is partially filled with said product (Cacciatore, items 40 and 55 and para 51) and an upper gas space above said product is filled with a pre-stressing gas that is under pressure (Eaton teaches (Fig 9A and paras 145-146) tank 601 as being under pressure from compressed air source 618 via line 607).
Regarding Claim 22, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, 
wherein said vessel is a header vessel (Cacciatore, item 65), 
wherein said regulator (Eaton, wherein regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, as claimed by Applicant), is a first regulator and 
said apparatus further comprises a second regulator that comprises a regulating valve, a pressure sensor, and a controller, wherein said pressure sensor provides a measurement of pressure in said header vessel to said controller for use by said controller in controlling said regulating valve (para 154, wherein and additional pressure control system 600 “may be connected to a different configuration of lines forming a common fluid space that includes a reservoir interior”, such as Applicant’s “distributor”).
Regarding Claim 23, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said second regulator comprises a pressure regulator for regulating supply of a pre-stressing gas to said header vessel (Eaton, wherein regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, as claimed by Applicant, and is capable of being duplicated per para 154).
 The advantages of Clusserath's teachings include the ability to optimize a filling curve for the filing of a container. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Clusserath’s teachings to Cacciatore’s disclosures in order to gain the advantages of an optimized filling curve.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Fickert, and in further view of Johnson (US 5,588,472).
Regarding Claim 24,  Cacciatore as modified above is silent on an apparatus for filling containers with a product, wherein said header vessel is a first header vessel, said apparatus comprising a second header vessel having an associated regulator, wherein said apparatus further comprises slide valves, each of which is disposed between said switching valve and said control valve, wherein two of said slide valves are configured to cause product to enter said first header vessel and to be discharged from said first header vessel and two more of said slide valves are configured to cause product to enter said second header vessel and to be discharged from said second header vessel.
	Johnson, however, teaches an apparatus (Figure) for filling containers with a product, wherein said header vessel is a first header vessel (12), said apparatus comprising a second header vessel (14) having an associated regulator (36’), wherein said apparatus further comprises slide valves (40 and 46, 40’ and 46’), each of which is disposed between said switching valve (22) and said control valve (18), wherein two of said slide valves (40 and 46) are configured to cause product to enter (40) said first header vessel (12) and to be discharged (46) from said first header vessel (12) and two more of said slide valves (40’ and 46’) are configured to cause product to enter (40’) said second header vessel (14) and to be discharged (46’) from said second header vessel (14, and Col 3, line 32 to Col 4, line 11).
	 


    PNG
    media_image5.png
    731
    574
    media_image5.png
    Greyscale

	Examiner notes that while the teachings of Johnson are specifically concerned with filling pressure vessels with gas, the apparatus of Johnson is perfectly capable of filling pressure vessels with other types of fluent material, to include liquids.
The advantages of Johnson’s teachings include reduced filling time (for either testing purposes or actual filling operations). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Johnson’s teachings to Cacciatore’s disclosures in order to gain the advantages of reduced filling time.
	Further regarding Claim 24, Cacciatore as modified above teaches the claimed invention, and Johnson teaches valves (40 and 46, 40’ and 46’), each of which is disposed between said switching valve (22) and said control valve (18).  
	However, Johnson only generically refers to said valves as either “valves” or “control valves”, and does not specifically use the term “slide valves” as claimed by Applicant.
	However, slide valves are well known in the art, and is often used for controlling the passage of steam (a gas), as indicated by Merriam-Webster dictionary (see https://www.merriam-webster.com/dictionary/slide%20valve).  Examiner notes however, that many types of valves can also be used in steam systems, such as a gate vale (see https://hardhatengineer.com/gate-valve-types-parts/).
	Therefore, Examiner takes Official Notice that is known in the art to use whatever commercially available valve is desired to control the flow of steam, liquids, semi-liquids, and/or compressible and incompressible gases.  In the present case, Applicant has shown no criticality in specifically selecting a “slide valve” over the other types of valves that can also control the flow of steam, and it appears that valves of Johnson (although generically described) are capable of controlling both gases and liquids.
	In the interests of compact prosecution, however, Examiner additionally presents Barnby, who specifically teaches a “slide valve arrangement” (18) for use with a chamber that is “maintained under superatmospheric gaseous pressure” (Col 4, lines 23-29 and Col 6, lines 37-48).

    PNG
    media_image6.png
    697
    456
    media_image6.png
    Greyscale

	The advantages of the teachings of Barnbas include the ability to package foodstuffs under sterilized conditions.  It would have been obvious before the effective filing date of the claimed invention to ensure that the generically-referenced valves of Johnson (and therefore Cacciatore)  were specifically replaced with the slide valves of Barnbas in order to gain the ability of packaging foodstuffs under sterilized conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Hallen (US 2015/0114515) discloses an apparatus for filling containers in an automatic in-line or linear liquid filling machine where a single positive displacement (piston-based) apparatus produces a repeatable volumetric or net weight master dose which is precisely subdivided hydraulically into a plurality of equal and repeatable subdoses.
- Katseli (US 2011/0163121) discloses a method for volumetric displacement of a predetermined desired volume of target material from a first location to a second location.
- Torterotot (US 5,309,955) discloses a piston-based dosing apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753